DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 12/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 4 is/are objected to because of the following informalities:  change “unlicensed” in line 1 to “an unlicensed”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3 and 5 and 12 and 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 12, it is unclear what “the reference signal” in line 3 is referring to since there are reference signals and the specific reference signal. 
Regarding claims 5 and 14, it is unclear how “the reference signals are detected” when claim 1 recites “a specific reference signal among the reference signals is not detected”. Does Applicant meant to have for the first period?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5, 9-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070275666 by Lee et al. (hereinafter Lee) and in view of US 20200413356 by Wang et al. (hereinafter Wang).

Regarding claim 10, Lee teaches a wireless device in a wireless communication system (¶ 6, discloses a mobile station; abstract, mobile communication system), the wireless device comprising: 
configured to: detect a reference signal in a first period (¶ 25, received pilot signal; ¶ 21, MS…receive a preamble signal or a pilot signal; ¶ 8, reference signal such as a preamble signal or a pilot signal; abstract, detecting a channel quality of a first channel quality detection period using a reference value of a reference signal); 
detect that a specific reference signal among the reference signal is not detected in a second period (¶ 13, determining whether the reference value can be measured in a second channel quality detection period being one of a plurality of channel quality detection periods following the first channel quality detection period; ¶ 21, a MS fails to measure CINR or RSSI because the MS cannot receive a preamble signal or a pilot signal); 
and consider that a quality of the specific reference signal which is not detected in the second period as a quality of the specific reference signal measured in the first period (claim 3, detecting a detected channel quality of a channel quality detection period previous to the second channel quality detection period as the channel quality of the second channel quality detection period, if a reference value cannot be measured in the second channel quality detection period; ¶ 13, a second channel quality detection period…following the first channel quality detection period; ¶ 25, received pilot signal; ¶ 21, a MS fails to measure CINR or RSSI because the MS cannot receive a preamble signal or a pilot signal).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s teachings with Lee’s one or more other embodiments. The motivation is improving system performance and enabling accurate channel quality detection in a mobile communication system (Lee ¶ 45). 
Although Lee teaches detect a reference signal in a first period and detect that a specific reference signal among the reference signal is not detected in a second period and a wireless device in a wireless communication system, Lee does not explicitly disclose detect reference signals in a first period and detect that a specific reference signal among the reference signals is not detected in a second period and a wireless device in a wireless communication system and the above processes, the wireless device comprising: a memory; a transceiver; and a processor, operably coupled to the memory and the transceiver, and configured to perform the claimed processes.
Wang in the same or similar field of endeavor teaches detecting reference signals in a first period and a specific reference signal among the reference signals (¶ 83, transmitting the SSB and a corresponding channel state information-reference signal (CSI-RS) in the window; ¶ 219, channel state information-reference signal (CSI-RS) is transmitted together with the SSB; ¶ 226, UE may determine the SSB index from other signal transmitted together with the SS; ¶ 32, to receive any downlink signal or downlink physical channel except the SSB in the window) and a wireless device in a wireless communication system, the wireless device comprising: a memory; a transceiver; and a processor, operably coupled to the memory and the transceiver, and configured to perform processes (fig. 15; ¶ 268 and 270). By modifying Lee’s teachings of detecting a reference signal in a first period and detecting that a specific reference signal among the reference signal is not detected in a second period and a wireless device in a wireless communication system and the above processes with Wang’s teachings of detecting reference signals in a first period and a specific reference signal among the reference signals and a wireless device in a wireless communication system, the wireless device comprising: a memory; a transceiver; and a processor, operably coupled to the memory and the transceiver, and configured to perform processes, the modification results in detecting reference signals in a first period and detecting that a specific reference signal among the reference signals is not detected in a second period and a wireless device in a wireless communication system and the above processes, the wireless device comprising: a memory; a transceiver; and a processor, operably coupled to the memory and the transceiver, and configured to perform the claimed processes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s teachings with Wang’s above teachings. The motivation is significantly improving efficiency of data transmission and access performance for a communication system (Wang abstract). Known work in one field of endeavor (Wang prior art) may prompt variations of it for use in either the same field or a different one (Lee prior art) based on design incentives (significantly improving efficiency of data transmission and access performance for a communication system) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 12, the combination teaches the wireless device of claim 10, wherein the reference signal is a synchronization signal physical (SS)/broadcast channel (PBCH) block or a channel state information (CSI) reference signal (RS) (Lee ¶ 8, reference signal such as; Wang ¶ 83, transmitting the SSB and a corresponding channel state information-reference signal (CSI-RS) in the window).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Wang’s teachings of a reference signal is a synchronization signal physical (SS)/broadcast channel (PBCH) block or a channel state information (CSI) reference signal (RS). The motivation is significantly improving efficiency of data transmission and access performance for a communication system (Wang abstract).

	Regarding claim 13, the combination teaches the wireless device of claim 10, wherein the wireless device operates on unlicensed carrier (Lee ¶ 6, discloses a mobile station; Wang ¶ 47, FIG. 1 is a schematic diagram of a 5G system operating at the unlicensed frequency bands; fig. 1, shows user terminals operating in fig. 1; ¶ 121, SSBs are on carriers of the unlicensed frequency bands; ¶ 44, a user equipment, which comprises: receiving module configured to receive an SSB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Wang’s teachings of a wireless device operates on unlicensed carrier. The motivation is significantly improving efficiency of data transmission and access performance for a communication system (Wang abstract).

Regarding claim 14, the combination teaches the wireless device of claim 13, wherein the reference signals are detected when the unlicensed carrier is occupied by a network (Wang ¶ 219, channel state information-reference signal (CSI-RS) is transmitted together with the SSB; ¶ 110, a wireless channel must be detected before a signal is transmitted thereon, and the wireless channel may be occupied to transmit the signal only if it is detected that the wireless channel is idle; ¶ 233, once the base station occupies a channel to start transmission of SSBs from the k.sup.th SSB candidate position, the SSBs may be consecutively transmitted; ¶ 44, a user equipment, which comprises: receiving module configured to receive an SSB in a pre-defined window; ¶ 220, UE may determine the index of the slot and/or the index of the SF from other signal transmitted with the SS…The index…may be carried by…the CSI-RS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Wang’s teachings of reference signals are detected when the unlicensed carrier is occupied by a network. The motivation is significantly improving efficiency of data transmission and access performance for a communication system (Wang abstract).

Claims 1, 3-5 recite similar limitations of claims 10, 12-14, respectively and are thus rejected under similar rationale.

Regarding claim 9, the combination teaches the method of claim 1, wherein the wireless device communicates with at least one of a mobile terminal, a network (Lee ¶ 6, mobile communication system includes cells 100 and 150, a Base Station (BS) 110 for managing the cell 100, a BS 140 for managing the cell 150, and a plurality of Mobile Stations (MSs) 111, 113, 130, 151 and 153; fig. 1, shows a MS communicating with BS which communicates with other MSes) or autonomous vehicles other than the wireless device.

Claim(s) 2, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Wang and in further view of US 20200154327 by Koskela et al. (hereinafter Koskela).

Regarding claim 11, the combination teaches the wireless device of claim 10.
Although the combination teaches the processor is configured to perform a process and the second period and the considered quality of the specific reference signal, the combination does not explicitly disclose the processor is further configured to: derive a cell quality of the second period based on the considered quality of the specific reference signal.
Koskela in the same or similar field of endeavor teaches a processor is configured to: derive a cell quality of a period based on a quality of a specific reference signal (¶ 97, an execution of computer program instructions embodied on a computer readable memory, and/or functions performed by logic implemented in hardware or other means, in accordance with exemplary embodiments, which would be possible. Cell quality (RX-LVL) is based on the RX-LVL of the highest quality beam (RSRP of SS block/CSI-RS); ¶ 85, RX-LVL is determined e.g. based on the RSRP, RSRQ or the like). By modifying the combination’s teachings of the processor is configured to perform a process and the second period and the considered quality of the specific reference signal with Koskela’s teachings of a processor is configured to: derive a cell quality of a period based on a quality of a specific reference signal, the modification results in the processor is further configured to: derive a cell quality of the second period based on the considered quality of the specific reference signal.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination  with Koskela’s above teachings. The motivation is improving performance of intra-frequency cell ranking in a multibeam system in a UE-based mobility environment (Koskela ¶ 1). Known work in one field of endeavor (Koskela prior art) may prompt variations of it for use in either the same field or a different one (Lee prior art) based on design incentives (improving performance of intra-frequency cell ranking in a multibeam system in a UE-based mobility environment) or other market forces if the variations are predictable to one or ordinary skill in the art.

	Claim 2 recite similar limitations of claim 11 and is thus rejected under similar rationale.

Regarding claim 7, the combination teaches the method of claim 1.
Although the combination teaches the quality of the specific reference signal measured in the first period and the first period, the combination does not explicitly disclose the quality of the specific reference signal measured in the first period is used to derive a cell quality of the first period.
Koskela in the same or similar field of endeavor teaches a quality of a specific reference signal measured is used to derive a cell quality (¶ 3, a UE determines the cell quality level (e.g. RSRP (dBm), RSRQ (dB)) based on beam measurements. These measurement quantities can be based on measurement done on signals encompassed in SS block (in IDLE and in RRC_INACTIVE), namely on SSS and/or PBCH DMRS; ¶ 4, derive cell quality in RRC_Idle/RRC_Inactive mode; ¶ 97, an execution of computer program instructions embodied on a computer readable memory, and/or functions performed by logic implemented in hardware or other means, in accordance with exemplary embodiments, which would be possible. Cell quality (RX-LVL) is based on the RX-LVL of the highest quality beam (RSRP of SS block/CSI-RS); ¶ 85, RX-LVL is determined e.g. based on the RSRP, RSRQ or the like). By modifying the combination’s teachings of the quality of the specific reference signal measured in the first period and the first period with Koskela’s teachings of a quality of a specific reference signal measured is used to derive a cell quality, the modification results in the quality of the specific reference signal measured in the first period is used to derive a cell quality of the first period.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination  with Koskela’s above teachings. The motivation is improving performance of intra-frequency cell ranking in a multibeam system in a UE-based mobility environment (Koskela ¶ 1). Known work in one field of endeavor (Koskela prior art) may prompt variations of it for use in either the same field or a different one (Lee prior art) based on design incentives (improving performance of intra-frequency cell ranking in a multibeam system in a UE-based mobility environment) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Wang and in further view of US 20200015236 by Kung et al. (hereinafter Kung).

Regarding claim 15, the combination teaches the wireless device of claim 10.
Although the combination teaches the quality of the specific reference signal measured in the first period, the combination does not explicitly disclose the quality of the specific reference signal measured in the first period is above a threshold.
Kung in the same or similar field of endeavor teaches a quality of a reference signal measured is above a threshold (¶ 166, UE selects an SSB with a highest RSRQ (e.g., a highest SS-RSRQ) from amongst SSBs with RSRPs above (and/or equal to) the fourth threshold; ¶ 224, UE selects a CSI-RS with a highest RSRQ (e.g., a highest CSI-RSRQ) from amongst CSI-RSs with RSRPs above (and/or equal to) the fourth threshold). By modifying the combination’s teachings of the quality of the specific reference signal measured in the first period with Kung’s teachings of a quality of a reference signal measured is above a threshold, the modification results in the quality of the specific reference signal measured in the first period is above a threshold.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Kung’s above teachings. The motivation is providing a decrease in transmission delay in a random access procedure for a UE (Kung ¶ 318). Known work in one field of endeavor (Kung prior art) may prompt variations of it for use in either the same field or a different one (Lee prior art) based on design incentives (providing a decrease in transmission delay in a random access procedure for a UE) or other market forces if the variations are predictable to one or ordinary skill in the art.

	Claim 6 recite similar limitations of claim 15 and is thus rejected under similar rationale.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Wang and in further view of US 20190380052 by Yang et al. (hereinafter Yang).

Regarding claim 8, the combination teaches the method of claim 1.
Although the combination teaches the considering and the quality of the specific reference signal measured in the first period, the combination does not explicitly disclose the considering includes: applying an offset to the quality of the specific reference signal measured in the first period.
Yang in the same or similar field of endeavor teaches applying an offset to a quality of a specific reference signal measured (¶ 136, UE 115 monitors received SNR of a reference signal, such as a synchronization signal block (SSB) or a channel state information reference signal (CSI-RS); ¶ 139, UE…may add an SNR offset, for example, to the measured SNR). By modifying the combination’s teachings of the considering and the quality of the specific reference signal measured in the first period with Yang’s teachings of applying an offset to a quality of a specific reference signal measured, the modification results in the considering includes: applying an offset to the quality of the specific reference signal measured in the first period.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Yang’s above teachings. The motivation is providing an improved methods, systems, devices, and apparatuses that support radio link monitoring (RLM) and radio link failure (RLF) recovery (Yang ¶ 5). Known work in one field of endeavor (Yang prior art) may prompt variations of it for use in either the same field or a different one (Lee prior art) based on design incentives (providing an improved methods, systems, devices, and apparatuses that support radio link monitoring (RLM) and radio link failure (RLF) recovery) or other market forces if the variations are predictable to one or ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476